OPINION
PER CURIAM.
The judgment of the trial court in the above cause was affirmed by this Court on June 12, 1991. 814 S.W.2d 74. Appellant filed a petition for discretionary review with the Court of Criminal Appeals. After the petition for discretionary review was filed, appellant’s court-appointed attorney filed a suggestion of death and motion to abate the appeal with the Court of Criminal Appeals in which he stated that the appellant died on September 14, 1991. Said motion was supported by a statement from the Office of the Nueces County Medical Examiner, Dr. Joseph C. Rupp, which stated that appellant died on that date at the Memorial Medical Center as a result of a stab wound to the abdomen.
The Court of Criminal Appeals dismissed appellant’s petition for discretionary review on October 2, 1991, and remanded the cause to this Court with instructions to abate the appeal.
In accordance with instructions from the Court of Criminal Appeals and Vargas v. State, 659 S.W.2d 422 (Tex.Cr.App.1983), the appeal in the above cause is ordered permanently abated.